internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - plr-106547-02 date date re legend decedent trust date state spouse children date date date dear sir this is in response to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent created trust an inter_vivos revocable_trust under the laws of state paragraph of trust provides that upon decedent’s death the balance of principal remaining in the trust estate shall be divided into two parts fund a and fund b plr-106547-02 paragraph provides in part that if spouse survives decedent the trustee shall deposit into fund a that fractional share of the assets of trust including assets received from decedent’s estate if any which when added to the value for federal estate_tax purposes of all property_passing_to_spouse under provisions of decedent’s will by right_of_survivorship with respect to jointly owned property under settlement arrangements relating to life_insurance or otherwise but only to the extent that such property shall be allowed to qualify for the marital_deduction is the minimum amount necessary to reduce decedent’s federal estate_tax to zero or as close thereto as possible by utilizing the marital_deduction available under the federal estate_tax law after taking into account all credits available to decedent’s estate for federal estate_tax purposes paragraph provides in part that all of the remaining assets of the trust estate after providing for fund a or all of the assets of the trust estate if spouse predeceases decedent shall be deposited into fund b the trustee is then directed to pay over and deliver fund b to children in equal shares per stirpes paragraph provides in pertinent part that the trustee shall hold fund a in trust for the benefit of spouse the subsections of paragraph provide the terms of such trust paragraph a provides in pertinent part that the trustee is directed to pay over all of the net_income to spouse or apply the same for her sole use and benefit in quarterly installments or at more frequent intervals in the discretion of the trustee but in no event less frequently than annually paragraph c provides that in the event that the trust principal under administration shall be less than dollar_figure the trust may be terminated in the discretion of the trustee other than spouse and if terminated the balance of principal remaining shall be paid over and delivered to spouse paragraph d provides that upon spouse’s death all of the accrued or undistributed_income shall be paid to spouse’s estate and the entire remaining principal of the trust shall be paid over and delivered to children in equal shares per stirpes decedent died on date survived by spouse and children decedent’s last will and testament was admitted to probate on date although trust was not funded during decedent’s lifetime decedent’s will directed that all of decedent’s probate assets be distributed to the trustee of trust decedent’s long-time accountant prepared decedent’s form_706 united_states estate and generation-skipping_transfer_tax return decedent’s estate timely filed the form_706 as prepared by the accountant on schedule m the accountant reported plr-106547-02 the property_passing_to_spouse as the entire estate specifically the gross_estate less allowable deductions however because fund b of trust passed outright to children the schedule m as filed is incorrect several months after the filing of decedent’s form_706 spouse met with an attorney to discuss her estate plan spouse’s attorney later discovered errors in the estate_tax_return and filed a supplemental estate_tax_return on date to correct certain factual errors and to allocate decedent’s credit shelter exemption to fund b of trust you now request an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election for trust under sec_2056 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time the occurrence of an event or contingency or the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse plr-106547-02 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been met because the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently we grant an extension of time for making the qtip plr-106547-02 election for fund a of trust under sec_2056 until days from the date of this letter the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy of letter
